Citation Nr: 0408719	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim and to grant service 
connection for an innocently acquired psychiatric disorder, 
to include schizoaffective disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem



INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the RO that declined to 
reopen the veteran's claim of service connection for 
schizoaffective disorder.  

By that rating decision, the RO also declined to reopen the 
veteran's claim of service connection for PTSD.  

At his January 2003 hearing, however, he withdrew this matter 
from appellate consideration.  

A previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  

The RO has already determined that sufficient new and 
material evidence to reopen the claim of service connection 
for schizoaffective disorder has not been submitted.  
Regardless of RO action, however, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  

In December 2002, the veteran waived initial RO consideration 
of new evidence submitted and that had not been considered by 
the RO.  38 C.F.R. § 20.1304 (c) (2003).  



FINDINGS OF FACT

1.  By January 1998 rating decision, the RO denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder; although he was notified of this 
decision that month, he did not file an appeal within one 
year thereafter.  

2.  The evidence brought to VA's attention since the January 
1998 denial of service connection for an acquired psychiatric 
disorder is potentially probative of the issue at hand and is 
possibly so significant that it must be considered in order 
to decide fairly the merits of the claim.  

3.  The veteran's currently demonstrated schizoaffective 
disorder is shown as likely as not to have had its clinical 
onset during his period of active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder to include schizoaffective disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2003).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by a schizoaffective disorder is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  

The VCAA also requires VA to assist a claimant in obtaining 
such evidence. See 38 U.S.C.A. §§ 5103, 5103A.  The 
regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  However, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  


Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue on appeal.  In this case, 
the RO undertook action that is consistent with the 
notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claim based on all the evidence of 
record.  

On several occasions, such as an April 2000 letter, September 
2000 letter, and April 2002 Supplemental Statement of the 
Case, the RO specifically outlined the regulations pertinent 
to the reopening of claims based on new and material 
evidence.  

Finally, in the April 2002 Supplemental Statement of the 
Case, the RO outlined the provisions of VCAA and the types of 
evidence necessary for the establishment of service 
connection.  In that supplemental statement of the case, the 
RO notified the veteran of the evidence he is expected to 
obtain and which evidence VA will obtain.  See 38 U.S.C.A. § 
5103a; 38 C.F.R. § 3.159(b); see also Quartuccio, supra.  The 
RO also outlined the evidence needed to support the veteran's 
claim.  


Duty to Assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, the issues on appeal involve the matter of whether a 
previously denied claim may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not pointed to any evidence pertinent to the issue on 
appeal which exists and which has not been associated with 
his VA claims folder.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claim of service connection for an 
acquired psychiatric disorder has been developed in 
conformity with the spirit of the VCAA.  Accordingly, the 
Board will proceed to a decision on the issue on appeal.  


Factual Background 

Service connection for a psychiatric disorder was denied by 
rating decision of April 1985.  The veteran was notified of 
the decision later that month and did not timely complete an 
appeal.  Therefore, it became final one year later.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2003).  

The denial of service connection for an acquired psychiatric 
disability by RO determination in April 1985 was based on the 
evidence then of record, including service medical records, 
and reports of VA outpatient evaluation dated in May and 
December 1984.  

The evidence of record at that time demonstrated that the 
veteran had complained of having nervousness, when under 
strain, as medical history on examination for entrance into 
service, in January 1969, and on several occasions during 
service when depression, hyperventilation and anxiety were 
identified.  

No psychiatric diagnosis was reported in service.  The post 
service medical records noted depression years after service, 
but provided no psychiatric diagnosis other than alcohol and 
drug dependence.  

In January 1987, the veteran submitted additional evidence to 
reopen his claim of service connection, to include duplicate 
copies of aforementioned VA hospital records dated in 
December 1984 and a new VA medical certificate dated in June 
1986.  

The June 1986 medical certi-ficate noted a history of an 
affective disorder and treatment with psychiatric medication, 
including anti-depressants, without reference to service.  
The veteran complained of having had depression for several 
months.  Following examination, the reported assessments were 
those of depression and alcoholism in remission.  

In December 1991, the veteran again submitted additional 
evidence.  The additional evidence received consisted of 
copies of his service medical records which were available 
and taken into consideration in the April 1985 rating 
decision which had initially denied his claim.  

In February 1992, the veteran submitted additional VA medical 
records, dated in 1991 and 1992, which demonstrated that he 
was treated for depression and diagnosed as suffering from 
bipolar mood disorder, polysubstance abuse, possible major 
depression with psychotic features, and possible 
schizoaffective disorder.  The pertinent diagnoses also 
included those of rule out paranoid psychosis and rule out 
personality disorder.  

The VA medical records for a hospitalization from December 
1991 to January 1992 demonstrated that the veteran presented 
with a complaint of "depression" and stated that he had been 
depressed since the age of 20 years old.  In Addition, it was 
noted that the veteran first began using alcohol at the age 
of 15.  The Axis I diagnoses were those of bipolar disorder 
and polysubstance abuse.  

The veteran also submitted a private treatment record dated 
in August 1991 which demonstrated that he had been evaluated 
in March 1991 when the veteran reported a complaint of having 
had mood swings since 1969 when he joined the Army.  The 
final diagnosis was that of probable bipolar disorder.  

The VA treatment records from March 1975 to December 1992, 
received in 1993, showed treatment for and diagnoses of 
depression, anxiety reaction with depression, adjustment 
disorder with depression and mixed personality problems, 
bipolar disorder and polysubstance abuse.  

These records show that the veteran dated the onset of his 
depression from military service.  

The medical records from Sinai Hospital dated in 1993 also 
demonstrated treatment for and a diagnosis of bipolar 
disorder.  It was reported, as medical history, that the 
veteran first experienced symptoms of bipolar illness while 
in the military.  

However, it was further noted that the veteran was initially 
seen at Sinai Hospital in May 1993 and that the history of 
the symptoms of bipolar illness being first experienced in 
service apparently was based upon the history of the disorder 
as recited by the veteran, as there is no indication that the 
veteran's service medical records were reviewed.  

At a hearing in September 1993, before a Hearing Officer at 
the RO, the veteran testified that, during service, there was 
an explosion in which about six people were killed and that 
it was the first time he had ever smelled human flesh and saw 
limbs and people ripped up.  This event occurred before he 
was stationed in Germany, but he did not state the date or 
location of the explosion.  

The veteran also testified that he received VA outpatient 
treatment for a psychiatric disorder within the first year 
after separation from service.  

By April 1994 decision, the Board declined to reopen the 
veteran's claim of service connection for a neuropsychiatric 
disorder.  

In January 1995, the veteran filed a claim of service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder and depression.  

In May 1995, the veteran's Senator forwarded several 
documents on his behalf.  She submitted a written statement 
from the veteran indicating that he was not properly treated 
for his psychiatric symptomatology in service.  Rather, he 
was merely "given an assortment of pills."  

Also submitted was a report of the veteran's psychologist who 
indicated a diagnosis of bipolar disorder and depression that 
the veteran initially experienced in service, polysubstance 
abuse in remission and a provisional diagnosis of PTSD.  

By June 1995 rating decision, the RO declined to reopen the 
veteran's claim due to the absence of sufficient new and 
material evidence.  The veteran was notified of the RO's 
determination that month.  

In September 1997, the veteran submitted copies of service 
medical records already of record.  That month, he again 
submitted an application to reopen the claim of service 
connection for an acquired psychiatric disorder.  

An October 1997 social worker's report reflected a history of 
polysubstance abuse and a suicide attempt.  

A November 1997 social work annual assessment reflected a 
history of alcoholism.  Other similar VA treatment reports 
dated that month offered consistent impressions.  

A December 1997 VA psychiatric examination report contains a 
diagnosis of bipolar disorder.  

By January 1998 rating decision, the RO declined to reopen 
the veteran's claim as new and material evidence had not been 
submitted.  The veteran was sent notice of this decision that 
month.  He did not initiate a timely appeal, and that 
decision became final.   

From December 1997 to December 1998, the veteran was housed 
in a VA domiciliary facility because he was homeless.  The 
reports reflected diagnoses of schizophrenia, bipolar 
disorder and a history of substance abuse.  

In April 1998, the veteran again filed a claim of service 
connection for an acquired psychiatric disorder.  
Subsequently, the RO obtained January to July 1998 VA 
treatment and social workers' records.  The general medical 
issues as well as substance abuse and psychiatric 
symptomatology were discussed.  

An October 1998 chaplain's note reflected training in 
transcendental wisdom.  In November 1999, the veteran told 
the chaplain that he was extremely depressed.  

From November to December 1999, the veteran participated in 
high intensity psychiatric treatment.  He was diagnosed with 
schizoaffective disorder.  

From December 1999 to January 2000 the veteran was receiving 
inpatient care.  Schizoaffective disorder was diagnosed.  

By March 2000 rating decision, the RO refused to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disorder to include schizoaffective disorder as 
sufficient new and material evidence had not been received.  

An April 2000 letter from a VA psychiatrist indicated that 
the veteran was receiving treatment for chronic 
schizophrenia.  The veteran stated that he was agitated and 
suffered from hallucinations.  The veteran told the 
psychiatrist that that he was first diagnosed with depression 
and bipolar disorder in service.  

In May 2000, the veteran was again receiving inpatient 
treatment.  Schizoaffective disorder was diagnosed.  

By August 2000 rating decision, the RO denied service 
connection for chronic schizophrenia.  

The September 2000 VA treatment records reflect diagnoses of 
chronic schizoaffective disorder and adjustment disorder with 
depressed mood.  

In October 2000, the veteran filed a claim of service 
connection for "PTSD or schizophrenia."  A report of 
contact dated that month indicated that the veteran's VA 
psychiatrist called and stated that the veteran suffered from 
schizoaffective disorder that dated from service.  The 
psychiatrist reported that he had not reviewed the veteran's 
service medical records.  

On February 2001 VA psychiatric examination report, the 
examiner detailed the veteran's medical and personal history 
to include the service medical records.  

On examination, the veteran stated that he felt depressed 
most of the time and he had felt that way since service.  The 
examiner diagnosed schizoaffective disorder and a history of 
alcoholism.  

The examiner opined that the veteran was clearly depressed 
during service and began to hear voices at that time.  To 
curb those symptoms, the veteran began to use alcohol and 
drugs.  From that time on, the veteran suffered from 
depression, heard voices, was paranoid, had suicidal ideation 
and abused alcohol and drugs.  

The examiner finally stated that "[the veteran] was awarded 
schizoaffective disorder disability in 1984 and ever since he 
[was] suffering from schizoaffective disorder."  

By April 2001 rating decision, the RO denied the veteran's 
request to reopen his claim of service connection for 
schizoaffective disorder.  

In January 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  He indicated that there 
were psychiatric records dating shortly after separation.  He 
could not locate those records, however.  He spoke of his 
Social Security disability benefits as well as places and 
dates of psychiatric treatment.  

That month the veteran submitted the January 1995 VA therapy 
report already of record and service medical records that 
were previously reviewed.  He also submitted a booklet 
containing information on bipolar disorder.  


Discussion

New and Material Evidence 

As noted above, the veteran's claims of service connection 
for an acquired psychiatric disorder was previously finally 
denied in a January 1998 rating decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001)]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly-
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of other evidence of 
record.  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  

Evidence is probative when it tends to prove, or actually 
proves an issue.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the holding in Justus was not altered by the 
Federal Circuit decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's last final 
decision in January 1998.  

In this case, the additional evidence submitted after the 
initial rating decision consists of VA treatment records 
dated after January 1998, a February 2001 VA psychiatric 
examination report, and evidence such as the service medical 
records that was already of record well before the last final 
decision in May 1998.  

Because the nonduplicative evidence was not of record before 
the January 1998 rating decision, it is new within the 
meaning of applicable law and regulations.  See Evans, 9 Vet. 
App. at 283.  

After careful consideration of this new evidence, the Board 
finds that it is material for it is probative of the issue at 
hand, and there is a reasonable possibility that the outcome 
on the merits would be changed with regard to either issue on 
appeal.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); Evans, 
9 Vet. App. at 283.  

The new evidence includes the February 2001 VA psychiatric 
examination report suggesting a credible nexus between a 
present psychiatric disability and service.  

The new evidence, therefore, contributes to a more precise 
picture of the origin of the veteran's claimed disability and 
is, for that reason, new and material sufficient to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  


Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to an appellant's 
claim is in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Symptoms such as depression are documented in the veteran's 
service medical records.  The record, moreover, reflects 
decades of psychiatric treatment.  The veteran has been 
diagnosed with various psychiatric disorders.  The bulk of 
the evidence does not provide necessary information regarding 
the etiology of the veteran's disability.  

However, in October 2001, a VA psychiatrist opined that 
schizoaffective disorder was present since service.  The 
Board finds this medical opinion to be consistent with 
records confirming treatment for symptoms including 
depression in service and by VA a few years thereafter.  
Significantly, the March 1975 VA treatment record provides 
clear support for the assertions of the veteran having had 
serious emotional problems since service.  

An earlier February 2001 VA psychiatric examination report 
also reflects a likely nexus between the veteran's in-service 
symptomatology and current psychiatric problems.  The Board 
notes in this regard that there is no competent evidence in 
the record suggesting an alternative theory as to the 
etiology of claimed innocently acquired psychiatric disorder.  

Given the nature of the symptoms noted in service and the 
established continuity following service, the Board finds in 
this case that the evidence is in relative equipoise as to 
whether the currently demonstrated schizoaffective disorder 
had in its clinical onset during his period of military 
service.  

By extending the benefit of the doubt to the veteran, service 
connection for his current disability manifested by a 
schizoaffective disorder is warranted.  



ORDER

Service connection for a schizoaffective disorder is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2


		
